COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00215-CV


HOSSEIN S. NAMDARKHAN A/K/A                                         APPELLANT
SHAWN NAMDAR

                                        V.

MORRISON SUPPLY COMPANY                                               APPELLEE
L.L.C.


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant's Unopposed Motion To Dismiss Appeal.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 7, 2010




                             2